Citation Nr: 0905778	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-36 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a hiatal hernia and gastroesophageal reflux disease 
(hereinafter gastrointestinal disability) prior to February 
11, 2008 and an initial evaluation in excess of 30 percent 
beginning February 11, 2008.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from October 1979 to August 
2004.  

In August 2007, the Board of Veterans' Appeals (Board) denied 
entitlement to an initial compensable evaluation for service-
connected hearing loss and remanded the issue of entitlement 
to an initial compensable evaluation for service-connected 
gastrointestinal disability to the Department of Veterans 
Affairs (VA) Regional Office in Jackson, Mississippi (RO) for 
additional development.  A March 2008 rating decision granted 
an initial evaluation of 10 percent for service-connected 
gastrointestinal disability effective September 1, 2004 and 
an initial evaluation of 30 percent effective February 11, 
2008.  The Veteran continued his appeal.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in January 
2007, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal symptomatology prior to 
February 11, 2008 did not involve symptomatology, such as 
dysphagia and pyrosis, that produced considerable impairment 
of health.

1.  The Veteran's gastrointestinal symptomatology beginning 
February 11, 2008 does not involve symptomatology, such as 
vomiting and material weight loss, that is productive of 
severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for gastrointestinal disability prior to February 11, 
2008 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).

2.  The criteria for an initial evaluation in excess of 30 
percent for gastrointestinal disability beginning February 
11, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in June 2004, prior to 
adjudication, that informed him of the requirements needed to 
establish entitlement to service connection.  Service 
connection was subsequently granted for a gastrointestinal 
disability by rating decision in July 2004.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims file.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a May 2006 letter about effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because this case involves initial ratings, the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in April 2005 and February 2008.

The Board concludes that there is sufficient medical 
evidence on file on which to make a decision on the issue 
decided on appeal.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his January 2007 hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the Veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  
In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2008).  Separate diagnostic codes identify the various 
disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  
The Veteran was granted service connection for 
gastrointestinal disability by rating decision in July 2004, 
which assigned a noncompensable rating effective September 1, 
2004 under Diagnostic Codes 7399-7346.  A March 2008 rating 
decision granted a 10 percent rating for the disability 
effective September 1, 2004 and a 30 percent rating effective 
February 11, 2008 under Diagnostic Code 7346.

General rating considerations for diseases of the digestive 
system are contained in 38 C.F.R. §§ 4.110-4.113 (2008).  

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is assigned when the disease exhibits two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  38 C.F.R. § 4.114.

Diagnostic Code 7307 provides that a 10 percent rating is 
warranted for chronic gastritis with small nodular lesions, 
and symptoms.  A 30 percent rating is warranted for chronic 
gastritis with multiple small eroded or ulcerated areas, and 
symptoms.  A 60 percent rating is warranted for chronic 
gastritis with severe hemorrhages, or large ulcerated or 
eroded areas.  38 C.F.R. § 4.114.

The examiner noted on VA evaluation in April 2005 that there 
was no claims file for review.  The Veteran complained of 
episodes of colicky abdominal pain with large amounts of 
flatulence and heartburn.  He denied vomiting, hematemesis, 
melena, dysphagia, diarrhea, or constipation.  An upper 
gastrointestinal x-ray series revealed a small hiatus hernia 
with water siphon induced reflux.  The diagnosis was hiatal 
hernia with gastroesophageal reflux.  

VA treatment records dated from April 2005 to February 2008 
reveal that the Veteran was 70 inches tall and weighed 203.6 
pounds in October 2007.

It was noted on VA examination in February 2008 that the 
claims file had been reviewed.  The Veteran's complaints 
included dysphagia and epigastric pain that spreads to the 
shoulder.  The pain also occurred at night and awakened him.  
He denied hematemesis, nausea, and vomiting.  He said that he 
sometimes had red stools but denied any blood.  He had reflux 
with regurgitation of bile and, occasionally, food.  He 
denied any weight loss or gain; he weighed 207 pounds.  There 
was no sign of anemia.  The Veteran said that he got bouts of 
burning epigastric pain at work, which made it difficult to 
concentrate.  The examiner's impressions were hiatal hernia 
and gastroesophageal reflux, with symptoms of daily 
heartburn, recurrent epigastric pain and sternal pain with 
dysphagia, pyrosis, and regurgitation; but without vomiting, 
weight loss, hematemesis, melena, or anemia.  An upper 
gastrointestinal x-ray series revealed a small hiatal hernia 
with occasional reflux and intermittent proximal esophageal 
spasm.  water siphon induced reflux.    

As the medical evidence prior to February 11, 2008 does not 
show persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health and does not show evidence 
of chronic gastritis with multiple small eroded or ulcerated 
areas, a rating in excess of 10 percent is not warranted 
under either Diagnostic Code 7346 or Diagnostic Code 7307 
prior to February 11, 2008.

A rating in excess of 30 percent is not warranted for 
service-connected gastrointestinal disability beginning 
February 11, 2008 because the examination findings in 
February 2008 do not reveal symptomatology indicative of a 
higher rating under either Diagnostic Code 7346 or 7307.  In 
other words, there is no evidence of vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, or evidence of chronic gastritis with severe 
hemorrhages or large ulcerated or eroded areas.

Additionally, because the Veteran's gastrointestinal 
disability involves only a hiatal hernia and gastroesophageal 
reflux, the Board does not find that any other digestive 
system diagnostic code would be more appropriate for rating 
the Veteran's gastrointestinal disability, including 
adhesions of the peritoneum (Diagnostic Code 7301), ulcer 
disease (Diagnostic Codes 7304-7306), postgastrectomy 
syndromes (Diagnostic Code 7308), colitis (Diagnostic Code 
7323), or diverticulitis (Diagnostic Code 7327).  See 38 
C.F.R. § 4.114 (2008).  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  

With respect to the requirements of 38 C.F.R. § 3.321(b)(1), 
the schedular evaluation in this case is not inadequate.  A 
rating in excess of that assigned is provided for certain 
manifestations of the service-connected gastrointestinal 
disability, but the medical evidence reflects that those 
manifestations are not present in this case.  

Although the Veteran's gastrointestinal symptoms can 
sometimes make it difficult for him to concentrate at work, 
he is able to work.  Consequently, the Board finds that there 
is no evidence demonstrating that the service-connected 
gastrointestinal disability markedly interferences with 
employment.  There is also no evidence that the Veteran has 
been frequently hospitalized due to the disability.  
Accordingly, the RO's decision not to submit this case for 
extraschedular consideration was correct.  38 C.F.R. 
§ 3.321(b)(1) (2008).

Because the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for service-
connected gastrointestinal disability prior to February 11, 
2008 and against an initial evaluation in excess of 30 
percent beginning February 11, 2008, the doctrine of 
reasonable doubt is not for application with respect to this 
matter.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An initial evaluation in excess of 10 percent prior to 
February 11, 2008 and an initial evaluation in excess of 30 
percent beginning February 11, 2008 for service-connected 
gastrointestinal disability are denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


